MEMORANDUM***
1. King never sought leave to amend his state habeas petition, so the California Supreme Court did not consider his amendments. See People v. Green 27 Cal.3d 1, 164 Cal.Rptr. 1, 609 P.2d 468, 493 n. 28 (1980) (“It is settled that in a habeas corpus proceeding ‘the court considers only those grounds ... alleged in the petition for issuance of the writ’ or in any supplemental petition filed with permission of the court.” (citations omitted)), overruled on other grounds by People v. Martinez, 20 Cal.4th 225, 83 Cal.Rptr.2d 533, 973 P.2d 512 (1999); see also In re Clark, 5 Cal.4th 750, 21 Cal.Rptr.2d 509, 855 P.2d 729, 749 n. 16 (1993) (same). Because King did not adequately present these claims in state court, the district court properly found them to be unexhausted.
2. The district court erred in dismissing the petition without first giving King “the choice of exhausting his unexhausted claims by returning to state court, or abandoning those claims and pursuing the remaining exhausted claims in federal court.” Jefferson v. Budge, 419 F.3d 1013, 1015 (9th Cir.2005). That the state mentioned these options in its motion to dismiss does not relieve the district court of its burden under Jefferson to provide these options.
REVERSED in part and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.